Citation Nr: 0502932	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-05 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for residual scar of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket on January 13, 2005.  The 
veteran's motion was granted and he was notified of that 
action on January 28, 2005.  

The Board notes that in an October 2003 rating decision, the 
RO granted service connection for degenerative arthritis of 
the right knee with history medial meniscal tear and assigned 
a 10 percent evaluation effective July 25, 2002.  Therefore, 
that issue is longer on appeal. 


FINDINGS OF FACT

1.  Prior to February 5, 2003, the competent medical evidence 
of record indicated that veteran's residual scar of the right 
knee was a very minimal, well-healed barely visible scar on 
the anteriomedical aspect of the knee that was not painful on 
palpation.

2.  The competent medical evidence of record indicates that 
effective February 5, 2003, the veteran's residual scar of 
the right knee causes minimal pain but does not involve 
disfigurement or deep scarring.




CONCLUSIONS OF LAW

1.  Prior to February 5, 2003, the schedular criteria for a 
compensable evaluation for service-connected residual scar of 
the right knee had not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

2.  Effective February 5, 2003, the schedular criteria for a 
compensable evaluation for service-connected residual scar of 
the right knee have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

The veteran seeks an increased evaluation for the residual 
scar of his right knee.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residual scar of the right knee 
under 38 C.F.R. § 4.118, Diagnostic Code 7805

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.   

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 
7804. A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that the new regulations pertaining to scars 
have not made any substantive changes affecting this case.

At the September 2002 VA examination, the examiner noted that 
the area on the knee that was tender to palpation was not the 
same area as the scar from the shrapnel injury.  

A private medical opinion from the veteran's treating 
physician notes that the veteran was seen for right knee pain 
in February 2003 and on examination the veteran had some 
tenderness over the previous scar and some mild bony 
crepitus.  A clinical report dated in February 2003 confirms 
that examination of the veteran's right knee indicated a 
little bit of medial superior tenderness of the previous 
scar, that he had some mild bony crepitus, and that it was 
inhibiting as he had trouble going up and down steps and 
standing.

Under the schedular criteria, whether old or new, the Board 
finds that effective February 5, 2003, the veteran's 
disability is tantamount to a painful and tender scar 
formation, and under the regulations, the veteran is 
reasonably entitled to a 10 percent rating under Diagnostic 
Code 7804.  There is not such widespread involvement or 
involvement of underlying tissue, etc., as to warrant an 
evaluation in excess thereof under either new or old 
regulations.

The Board notes that there is no evidence of record that the 
veteran's right knee scar causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right knee scar.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) for assignment of an 
extraschedular evaluation. Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




ORDER

1.  Prior to February 5, 2003, entitlement to a compensable 
evaluation for residual scar of the right knee is denied.

2.  Effective February 5, 2003, entitlement to a 10 percent 
evaluation for residual scar of the right knee is granted 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


